Non-Responsive Action
The reply filed on 11/25/20 is not fully responsive to the prior Office action because of the following omission(s) or matter(s) (see 37 CFR 1.111).  Specifically, in the response filed 11/25/20 (see the excerpt below of the response filed 11/25/20), there are various inconsistencies between the structure selected, claims referred to as reading on the elected species, and the assigned variable definitions  For example, the variable Y = a cyanonitrile, but in the selected structure, Y = pyrimidine cyanonitrile.  For Linker2 = (-NH-C=O-)n wherein n = 1; however, in claims 2 and 5, the linker is -CH2-NH-C=O-.  For R1 = a fluorescent dye whereas in the selected structure, 
R1 = 
    PNG
    media_image1.png
    164
    451
    media_image1.png
    Greyscale
.  For R2 = glycoside as in claim 14, 
    PNG
    media_image2.png
    140
    270
    media_image2.png
    Greyscale
; however, in the structured selected, the glycoside is not present.  
	In regards to Applicant’s statement that claim 9 reads on the instant invention, it is confusing as claim 9 is an 18F labeled moiety which is not consistent with the structure selected.  Likewise, claims 9-14 do not disclose moieties that are present in the selected structure.  
Applicant is once again respectfully requested to elect a single disclosed species from within the elected Group (Group II) for initial examination.  The elected species should identify specific components (even though Applicant traverses the restriction) for each of the following:  X, Y, Linker1, Linker2, R1, R2, R3, n, and R4.  Also, Applicant should state which claims read on the elected species.  In addition, in the next readable copy of the selected structure.
Excerpt from the Response filed 11/25/20

    PNG
    media_image3.png
    412
    591
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    335
    585
    media_image4.png
    Greyscale

Readable copy of what appears to be the elected species

    PNG
    media_image5.png
    541
    766
    media_image5.png
    Greyscale

TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
	Note(s): In order to advance prosecution, Applicant is respectfully requested to review the claims for clarity of the claimed invention as well as clarity as it relates to readable structures in the specification and claims (specification: page 34, lines 10-12; page 35, lines 6-12; page 39, lines 3-4 and 6; claims 15 and 35).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        February 24, 2021